 

Exhibit 10.1

 

Outlook Therapeutics, Inc.

Third Note Amendment

 

This Third Note Amendment (this “Amendment”), dated June 28, 2019 (the
“Effective Date”), is with respect to those certain senior secured promissory
notes (each, a “Note” and collectively, the “Notes”, in each case as amended by
the Note, Warrant and Registration Rights Amendment and Waiver dated as of
September 7, 2017 (the “September 2017 Amendment”) and as further amended by the
Second Note and Warrant Amendment and Waiver, dated November 5, 2018 (the
“Second Amendment”)) issued to Purchasers pursuant to that certain Note and
Warrant Purchase Agreement, dated as of December 22, 2016 (as amended by that
certain First Amendment to Note and Warrant Purchase Agreement, dated April 13,
2017, and as further amended by the September 2017 Amendment and the Second
Amendment, the “NWPA”), and is entered into by and among Outlook Therapeutics,
Inc., a Delaware corporation formerly known as Oncobiologics, Inc. (the
“Company”), and the Purchasers identified on the signature pages to this
Amendment. Capitalized terms used in this Amendment and not otherwise defined in
this Amendment have the respective meanings ascribed to them in the NWPA and the
Notes.

 

Recitals

 

A.           The Second Amendment required that certain payments be made on the
Notes pursuant to Sections 7(e) and 7(f) of the Second Amendment.

 

B.           The Company and the Purchaser desire to terminate the payment
requirements set forth in Sections 7(e) and 7(f) of the Second Amendment and to
change the interest rate applicable to the Notes to 12.0% per annum.

 

C.           Subject to Section 9 of each of the Notes, Section 7 of the NWPA
provides that any provision of the NWPA or the Securities may be amended and any
provision thereof waived only by the written consent of the Company and the
Majority Holders. Section 9 of each of the Notes each provide that any amendment
to any Note that changes the fixed maturity of any Loan or Note will not be
effective without the consent of each Purchaser.

 

D.           The undersigned Purchasers represent all of the Purchasers as of
the Effective Date.

 

E.           As of the Effective Date, the aggregate outstanding principal of
the Notes is $6,699,000.00 and the accrued and unpaid interest on the Notes is
$169,655.30.

 

Agreement

 

In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.           This Amendment will be effective as of the Effective Date provided
that Purchasers holding 100% of the outstanding principal amount of the Notes
and the Company have executed and delivered a counterpart to this Amendment. The
Company represents and warrants to the undersigned Purchasers that the currently
outstanding aggregate principal amount of the Notes is $6,699,000.

 

   

 

 

2.           Each of the Notes is hereby amended as follows:

 

(a)          Section 1(a) of each of the Notes are hereby amended and restated
as follows:

 

“(a) Unless earlier converted into Common Stock in accordance with clause 1(b)
below, the outstanding principal amount of this Note, and all accrued and unpaid
interest thereon, shall be due and payable on December 22, 2019 (the “Maturity
Date”).”

 

(b)          Section 1(d) of each of the Notes are hereby amended and restated
as follows:

 

“(d) [Reserved.]”

 

(c)          Section 2 of each of the Notes are hereby amended and restated as
follows:

 

“2.          Interest. The Company further promises to pay interest on the
outstanding principal amount hereof from the date hereof, until payment in full,
which interest shall be payable at the rate of twelve percent (12.0%) per annum
(the “Stated Interest Rate”) or the maximum rate permissible by law (which under
the laws of the State of New York shall be deemed to be the laws relating to
permissible rates of interest on commercial loans), whichever is less. Interest
shall accrue daily and be due and payable on the Maturity Date (unless paid
sooner), and shall be calculated on the basis of a 365-day year for the actual
number of days elapsed. Upon the occurrence and during the continuance of an
Event of Default, all amounts owing hereunder shall bear interest at the Stated
Interest Rate plus two percent (2%) per annum.”

 

3.           Sections 7(e) and 7(f) of the Second Amendment are hereby deleted
in their entirety and replaced as follows:

 

(e)          [Reserved].

 

(f)           [Reserved].

 

4.           All other terms and conditions of the Notes will be unaffected
hereby and remain in full force and effect. A copy of this Amendment may be
attached to each of the Notes as an allonge thereto and shall be deemed to be an
amendment to each of the Notes.

 

   

 

  

5.           Upon giving effect to this Amendment, each reference in the NWPA,
the Security Agreement or any Note or Warrant to “this Note”, “this Warrant” or
words of similar import referring to any Note or Warrant, as applicable, shall
be and mean, in each case, a reference to any Note or any Warrant, as
applicable, as amended by this Amendment. Any reference in the Notes to the
Purchase Agreement, shall be and mean a reference to the NWPA, as amended by
this Amendment.

 

6.           Wherever possible, each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Amendment.

 

7.           This Amendment and all actions arising out of or in connection with
this Amendment shall be governed by and construed in accordance with the
internal laws of the State of New York, without regard to the conflicts of law
provisions. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Amendment and the transactions contemplated hereby. Each of the
parties hereto irrevocably consents to the jurisdiction of any such court in any
such suit, action or proceeding and to the laying of venue in such court. Each
party hereto irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY
RIGHT TO REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS
AMENDMENT AND REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS
WAIVER.

 

8.           This Amendment may only be amended, waived, supplemented or
otherwise varied by a document, in writing, of even or subsequent date of this
Amendment, executed by the Company and the Majority Holders; provided that, any
amendment, modification, supplement or waiver to the definition of “Maturity
Date” (as defined in the Notes) or that otherwise reduces the principal of any
of the Notes that has the effect of changing the fixed maturity of the Notes or
reduces the principal amount of the Notes or reduces the Conversion Rate (as
defined in the Notes) will be subject to the consent of the Majority Holders and
each affected Purchaser.

 

9.           The provisions of this Amendment shall inure to the benefit of, and
be binding upon, the parties to this Amendment, the Purchasers and their
respective successors, assigns, heirs, executors and administrators and other
legal representatives.

 

10.         The Company hereby acknowledges and confirms that the modifications
to the Note contained herein shall not in any way affect the rights set forth in
the Security Agreement and IP Security Agreement, each dated as of December 22,
2016 (as amended from time to time) and hereby reaffirms that the obligations of
the Company under the Notes (as amended) are secured by substantially all the
Company’s assets pursuant to such agreements.

   

11.         This Amendment may be executed in one or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same agreement. Facsimile copies or copies in “.pdf” format of signed
signature pages will be deemed binding originals.

 

[Signatures Follow]

 

   

 

 

The parties have executed this Third Note Amendment as of the date first above
written.

 

  Company:       Outlook Therapeutics, Inc.         By: /s/ Lawrence A. Kenyon  
Name: Lawrence A. Kenyon   Title: Chief Executive Officer and Chief Financial
Officer

 

[Third Note Amendment Signature Page]

 

   

 

 

The parties have executed this Third Note Amendment as of the date first above
written.

 

  PurchaserS:       Iliad Research and Trading, L.P.         By: Iliad
Management, LLC, its General Partner

 

  By: Fife Trading, Inc., Manager

 

  By: /s/ John M. Fife     John M. Fife, President

 

  Chicago Venture Partners, L.P.         By: Chicago Venture Management, L.L.C.,
    its General Partner

 

  By: CVM, Inc., its Manager

 

  By: /s/ John M. Fife     John M. Fife, President

 

[Third Note Amendment Signature Page]

 



   

